Case 4:18-cv-01044-HSG Document 219 Filed 06/12/19 Page 1 of 7

oie

JUROR NOTES

TechShop v. Rasure
18-cv-1044-HSG
Case 4:18-cv-01044-HSG Document 219 Filed 06/12/19 Page 2 of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

 

JUDGE HAYWOOD S. GILLIAM. JR. FILED

Case No.: 18-cv-01044-HSG JUN 04 2019

CASE NAME: TechShop, Inc. v. Rasure, et al. to une Le of SOONG
NOTE FROM THE JURY SMOBTRICT OF CALFORNA

Note No. ae \

Date June 4, 2019

Time | l ;

le The Jury has reached a unanimous verdict (_ )

or

2, The Jury has the following question:

mant tv fp m SC Cand He |
Or high lrghted ;

Cant oeen
prt rat enlarged

tg

Juror No./Foreperson

 
Case 4:18-cv-01044-HSG Document 219 Filed 06/12/19 Page 3 of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

 

JUDGE HAYWOOD 5S. GILLIAM. JR.
JUN * i 2019
Case No.: 18-cv-01044-HSG SUSAN Y, SOONG
CLEAK, U.S. DISTRICT COURT
CASE NAME: TechShop, Inc. v. Rasure, et al. NORTHERN DISTRICT OF CALIFORNIA
NOTE FROM THE JURY
Note No. Pp: Cc
Date G6 { {i / Kh
Time [ 3 “20
1. The Jury has reached a unanimous verdict (_ )
or
2. The Jury has the following question:

Our Fore ReBon 5 John Zrime [ suer-5)

Our planed Vine for Le He "Ss 4.30PM

b

Juror No./Foreperson

 
Case 4:18-cv-01044-HSG Document 219 Filed 06/12/19 Page 4 of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

JUDGE HAYWOOD S. GILLIAM, JR.

 

Case No.: 18-cv-01044-HSG

CASE NAME: TechShop, Inc. v. Rasure, et al.

 

42 NOTE FROM THE JURY
Note No. | Y
Date Y [U8
Time S _ Or
1. The Jury has reached a unanimous verdict (_)
or
2, The Jury has the following question:

FILED
JUN 7 1 2019

SUSAN Y. SOONG

NORTHERN Bis TRIGY UF GACHERNA

— y Ned se mae a (hore oll W
vy cat by Nad a Pvt Your

fe Sfeak uber My Fadrunks

’
/ i

—t

|

<

 

Juror No./Foreperson
Case 4:18-cv-01044-HSG Document 219 Filed 06/12/19 Page 5 of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

 

JUDGE HAYWOOD S. GILLIAM, JR. FILED

Case No.: 18-cv-01044-HSG JUN + 9019

CASE NAME: TechShop, Inc. v. Rasure. et al. BOAT YOON ar

NORTHERN DISTRICT OF CALIFORNIA

NOTE FROM THE JURY

Note No. 4

Date b [ Ta g

Time [ lo ioe y_

Ls The Jury has reached a unanimous verdict (_)

or

2 The Jury has the following question:

We would Mle +5 Stay Hill Sem,

oF

Juror reperson

 
Case 4:18-cv-01044-HSG Document 219 Filed 06/12/19 Page 6 of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

JUDGE HAYWOOD S. GILLIAM, JR.

 

 

Case No.: 18-cv-01044-HSG FILED
CASE NAME: TechShop, Inc. v. Rasure, et al. JUN 31 2018
NOTE FROM THE JURY SUSAN YS
A CLERK, U.S. strict o ROURT
ATHERN DISTRICT OF F CALIFORNIA
Note No. ABD No
Date 6 ffl
Time (6. ¢3
1. The Jury has reached a unanimous verdict (_)

or

2. The Jury has the following question:

We will be (otura jing morrow MOrAIng af
AG

Es [S Am Gad willl reman hore ofi/ | (Om

Os AL

Juror No/Fore
Case 4:18-cv-01044-HSG Document 219 Filed 06/12/19 Page 7 of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

JUDGE HAYWOOD S. GILLIAM, JR.

 

Case No.: 18-cv-01044-HSG

CASE NAME: TechShop, Inc. v. Rasure, et al.

Note No. +
_ bfrafia

 

NOTE FROM THE JURY

Date

Time ©

Ig The Jury has reached a unanimous verdict wy
or

2 The Jury has the following question:

y=
(ko

FILED

JUN 72 2019

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
